


Exhibit 10.18

 

FIFTH AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

This FIFTH AMENDMENT TO TRANSITION SERVICES AGREEMENT (“Amendment”), dated
March 16, 2010 and deemed effective as of February 1, 2010, is made and entered
into by and between Limited Brands, Inc. (“Limited Brands”) and Lerner New York
Holding, Inc. and New York & Company, Inc., successor in interest to New York &
Co. Group, inc. (collectively, “Buyer” and/or “Lerner”).  Defined terms that are
used but not defined herein shall be as defined in the Transition Services
Agreement dated November 27, 2002, as amended (“TSA”), between Limited Brands
and Lerner.  The parties wish to amend the TSA and Schedules as described
below.  It is therefore agreed as follows:

 

1.                                       The TSA shall be amended to reflect the
following:

 

“Limited Brands shall relocate Lerner’s distribution center (“DC”) operations
from distribution center #2 (“DC2”), to distribution center #3 (“DC3”).  The
parties agree to the following in connection with such relocation of operations:

 

·                  The parties will work together in good faith to coordinate
the timing of the move;

·                  Limited Brands will be responsible for the physical move,
including relocating Lerner’s inventory from DC2 to DC3;

·                  Limited Brands shall be responsible for all work necessary to
ensure the equipment at DC3 required in connection with Lerner’s operations is
functional;

·                  Prior to the physical move, Lerner shall be responsible for
upgrading all of its systems, including its PKMS system, to be sufficient to be
utilized in connection with its DC operations in DC3; and

·                  The parties shall work together in connection with the
interface work.

 

2.                                       Upon the completion of the relocation
described in paragraph 1 of this Amendment, Section 5.02 (a)(v) of the TSA shall
be modified by replacing “February 1, 2010” with “February 1, 2011”.

 

3.                                       Upon the completion of the relocation
described in paragraph 1 of this Amendment, Section 5.02(c) of the TSA shall be
modified by adding the words “which notice shall be given no earlier than
February 1, 2011,” after the word “notice,” and before the words “Limited
Brands” in the first line thereof.

 

4.                                       Upon the completion of the relocation
described in paragraph 1 of this Amendment, Schedule III, Section 1.1 of the TSA
shall be modified by replacing “February 1, 2010” with “February 1, 2011”.

 

--------------------------------------------------------------------------------


 

5.                                       This Amendment is supplementary to and
modifies the TSA.  This Amendment shall be incorporated as part of the TSA.  The
terms of this Amendment supersede the provisions in the TSA only to the extent
that the terms of this Amendment and the TSA expressly conflict.  However,
nothing in this Amendment should be interpreted as invalidating the TSA, and
provisions of the TSA will continue to cover relations between the parties
insofar as they do not expressly conflict with this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

LERNER NEW YORK HOLDING, INC.

 

LIMITED BRANDS, INC.

 

 

 

 

 

By:

/s/ Sheamus Toal

 

By:

/s/ Rick Jackson

Name:

Sheamus Toal

 

Name:

Rick Jackson

Title:

EVP, Chief Financial Officer

 

Title:

EVP, LLS

Date:

March 16, 2010

 

Date:

March 16, 2010

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Sheamus Toal

 

 

 

Name:

Sheamus Toal

 

 

 

Title:

EVP, Chief Financial Officer

 

 

 

Date:

March 16, 2010

 

 

 

 

--------------------------------------------------------------------------------

 
